08/31/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                      Case Number: DA 22-0325




                             No. DA 22-0325


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

JOSHUA RICHARD LARSON,

           Defendant and Appellant.



                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until September 30, 2022, to

prepare, file, and serve the Appellant's opening brief.




                                                           Electronically signed by:
                                                              Bowen Greenwood
                                                          Clerk of the Supreme Court
                                                                August 31 2022